Exhibit 99.2 EXECUTION COPY AMENDED AND RESTATED CREDIT AGREEMENT dated as ofJune 16, 2009, among BROOKFIELD INFRASTRUCTURE L.P., as the Borrower, THE GUARANTORS PARTY HERETO, THE FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Existing Lenders, THE FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Lenders, CITICORP NORTH AMERICA, INC., as the Administrative Agent, and LEAD ARRANGERS & BOOK RUNNERS: CITIBANK, N.A., CREDIT SUISSE, TORONTO BRANCH, HSBC BANK CANADA, & ROYAL BANK OF CANADA NY1:#3495514 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01 Defined Terms 1 SECTION 1.02 Certain Principles of Interpretation 29 SECTION 1.03 Accounting Terms 29 SECTION 1.04 Rounding 30 SECTION 1.05 Times of Day 30 SECTION 1.06 Timing of Payment of Performance 30 ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS 30 SECTION 2.01 Commitments 30 SECTION 2.02 Nature of Loans 30 SECTION 2.03 Borrowing Procedures 31 SECTION 2.04 Continuation and Conversion Elections 31 SECTION 2.05 Lending Office 31 SECTION 2.06 Register; Notes 31 ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 32 SECTION 3.01 Repayments and Prepayments; Application 32 SECTION 3.02 Interest Provisions 34 SECTION 3.03 Fees 35 SECTION 3.04 Changes of Commitments 35 ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS 36 SECTION 4.01 LIBO Rate Lending Unlawful. 36 SECTION 4.02 Deposits Unavailable 36 SECTION 4.03 Increased LIBO Rate Loan Costs, etc. 36 SECTION 4.04 Funding Losses 37 SECTION 4.05 Increased Capital Costs 37 SECTION 4.06 Taxes 37 SECTION 4.07 Payments, Computations, etc. 41 SECTION 4.08 Sharing of Payments 41 SECTION 4.09 Setoff 41 SECTION 4.10 Change of Lending Office 42 SECTION 4.11 Replacement of Lenders 42 SECTION 4.12 Limitation on Additional Amounts, etc. 43 ARTICLE V GUARANTEE 43 - i - NY1:#3495514 TABLE OF CONTENTS (continued) Page SECTION 5.01 The Guarantee 43 SECTION 5.02 Obligations Unconditional 43 SECTION 5.03 Reinstatement 44 SECTION 5.04 Subrogation 45 SECTION 5.05 Remedies 45 SECTION 5.06 Instrument for the Payment of Money 45 SECTION 5.07 Continuing Guarantee 45 SECTION 5.08 General Limitation on Guarantee Obligations 45 SECTION 5.09 Rights of Contributions 45 ARTICLE VI CONDITIONS TO CLOSING 47 SECTION 6.01 [INTENTIONALLY OMITTED] 47 SECTION 6.02 Conditions Precedent to Each Credit Extension 47 SECTION 6.03 Conditions Precedent to Amendment Closing Date 48 ARTICLE VII REPRESENTATIONS AND WARRANTIES 50 SECTION 7.01 Due Organization, etc. 50 SECTION 7.02 Operation of the Projects 51 SECTION 7.03 Taxes 51 SECTION 7.04 Compliance with ERISA 52 SECTION 7.05 Compliance with Laws 52 SECTION 7.06 Insurance 52 SECTION 7.07 Business Activities 52 SECTION 7.08 Authorization and Enforceability of Financing Documents 52 SECTION 7.09 Non-contravention 53 SECTION 7.10 Governmental Approvals 53 SECTION 7.11 Legal and other Proceedings 53 SECTION 7.12 Solvency 53 SECTION 7.13 Security Documents 53 SECTION 7.14 Material Adverse Effect 54 SECTION 7.15 Financial Information 54 SECTION 7.16 Books and Records 54 SECTION 7.17 Foreign Corrupt Practices Act of 1977 54 -- NY1:#3495514 TABLE OF CONTENTS (continued) Page SECTION 7.18 Money Laundering Laws 54 SECTION 7.19 Office of Foreign Assets Control 54 SECTION 7.20 Capitalization 55 SECTION 7.21 Investment Company Act, PUHCA 55 SECTION 7.22 Margin Regulations 55 SECTION 7.23 Disclosure 55 SECTION 7.24 Project Level Indebtedness Documents 56 ARTICLE VIII REPORTING REQUIREMENTS 56 SECTION 8.01 Reporting Requirements 56 SECTION 8.02 Lender Reporting Requirement 58 ARTICLE IX AFFIRMATIVE COVENANTS 59 SECTION 9.01 Compliance with Obligations 59 SECTION 9.02 Maintenance of Property; Insurance 59 SECTION 9.03 Conduct of Business 59 SECTION 9.04 Compliance with Laws 59 SECTION 9.05 Use of Proceeds 60 SECTION 9.06 Inspection of Property, Books and Records 60 SECTION 9.07 Government Approvals 60 SECTION 9.08 Pari Passu Ranking 60 SECTION 9.09 Non-Controlled Project Entities 60 SECTION 9.10 Further Assurances 60 SECTION 9.11 Additional Collateral, Guarantors, etc. 61 SECTION 9.12 Financial Covenant 62 SECTION 9.13 High Risk Countries 62 ARTICLE X NEGATIVE COVENANTS 62 SECTION 10.01 Limitation on Indebtedness 62 SECTION 10.02 Liens 63 SECTION 10.03 Restricted Payments 63 SECTION 10.04 Consolidations and Mergers 64 SECTION 10.05 Transaction with Affiliates 64 SECTION 10.06 Investments in Other Persons 64 -- NY1:#3495514 TABLE OF CONTENTS (continued) Page SECTION 10.07 Modification of Contractual Obligations 65 SECTION 10.08 Fiscal Periods 65 SECTION 10.09 Margin Stock 65 SECTION 10.10 Nature of Business 65 SECTION 10.11 Sale of Pledged Shares 65 ARTICLE XI EVENTS OF DEFAULT 66 SECTION 11.01 Events of Default 66 SECTION 11.02 Action if Bankruptcy 68 SECTION 11.03 Action if Other Event of Default 68 ARTICLE XII THE ADMINISTRATIVE AGENT 68 SECTION 12.01 Appointment and Authority 68 SECTION 12.02 Rights as a Lender 69 SECTION 12.03 Duties of Agents; Exculpatory Provisions 70 SECTION 12.04 Reliance by the Administrative Agent 71 SECTION 12.05 Delegation of Duties 71 SECTION 12.06 Resignation of the Administrative Agent 71 SECTION 12.07 Non-Reliance on the Administrative Agent or Other Lenders 72 SECTION 12.08 Posting of Approved Electronic Communications 73 SECTION 12.09 No Other Duties, etc. 74 ARTICLE XIII MISCELLANEOUS PROVISIONS 74 SECTION 13.01 Waivers, Amendments, etc. 74 SECTION 13.02 Notices; Time 75 SECTION 13.03 Payment of Costs and Expenses 76 SECTION 13.04 Indemnification 77 SECTION 13.05 Survival 78 SECTION 13.06 Severability 78 SECTION 13.07 Headings 78 SECTION 13.08 Execution in Counterparts, Effectiveness, etc. 78 SECTION 13.09 Governing Law; Entire Agreement 78 SECTION 13.10 Successors and Assigns 78 -- NY1:#3495514 TABLE OF CONTENTS (continued) Page SECTION 13.11 Sale and Transfer of Credit Extensions; Participations in Credit Extensions; Notes 78 SECTION 13.12 Other Transactions 81 SECTION 13.13 Independence of Covenants and Default Provisions 81 SECTION 13.14 Confidentiality 81 SECTION 13.15 Forum Selection and Consent to Jurisdiction 82 SECTION 13.16 Waiver of Jury Trial 83 SECTION 13.17 Patriot Act and PCMLTF Act 83 SECTION 13.18 Titles 83 SECTION 13.19 Service of Process 83 SECTION 13.20 Judgment Currency 84 SECTION 13.21 Confirmation of Security Interests 84 SECTION 13.22 Confirmation for the Benefit of Dutch Security Documents 84 SECTION 13.23 Confirmation of Amendment and Restatement 85 -- NY1:#3495514 TABLE OF CONTENTS (continued) Page SCHEDULEI -Percentages; LIBOR Office; Applicable Lending Office SCHEDULEII -Amendment Closing Date Projects SCHEDULEIII -Environmental and Social Policy Guidelines SCHEDULE IV Generally Accepted Accounting Principles SCHEDULE7.01(b) - Subsidiaries SCHEDULE7.01(c) -Non-Controlled Project Entities SCHEDULE7.20 -Capitalization SCHEDULE 7.24 -Project Level Indebtedness Documents EXHIBITA -Form of Note EXHIBITB -Form of Borrowing Request EXHIBITC -Form of Lender Assignment Agreement EXHIBITD -Form of Compliance Certificate EXHIBITE -Form of Joinder Agreement EXHIBITF -Terms of Subordination - - NY1:#3495514 AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 16, 2009, is made by and among BROOKFIELD INFRASTRUCTURE L.P. (the “Borrower”), a Bermuda limited partnership, each of the entities under the caption “GUARANTORS” on the signature pages hereto, CITIBANK, N.A., CREDIT SUISSE, TORONTO BRANCH, HSBC BANK CANADA, HSBC BANK USA, N.A., TORONTO BRANCH, ROYAL BANK OF CANADA AND THE ROYAL BANK OF SCOTLAND PLC, as lenders under the Existing Credit Agreement (as defined below) (the “Existing Lenders”), CITIBANK, N.A., CREDIT SUISSE, TORONTO BRANCH, HSBC BANK CANADA AND ROYAL BANK OF CANADA and other Persons from time to time parties hereto as lenders (the “Lenders”), CITICORP NORTH AMERICA, INC., as the administrative agent for the Lenders (in such capacity, the “Administrative Agent”), and CITIBANK, N.A., CREDIT SUISSE, TORONTO BRANCH, HSBC BANK CANADA AND ROYAL BANK OF CANADA, as the Lead Arrangers (collectively, the “Arrangers”) and Book Runners (collectively, the “Book Runners”). W I T N E S S E T H: WHEREAS, the Borrower, the Guarantors, the Existing Lenders and the Administrative Agent are parties to the Credit Agreement dated as of June 13, 2008 (as amended, modified, supplemented and in effect immediately prior to the effectiveness of this Agreement, the “Existing Credit Agreement”) providing for extensions of credit by the Lenders to the
